Case:19-60282-EJC Doc#:24 Filed:11/11/19 Entered:11/11/19 17:21:51 Page:1 of 7
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:
Debtor 1 Sandra D. Dunston
First Name Middle Name Last Name

Debtor 2 [¥] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

Case number 19-60282
(if known)

 

 

 

Chapter 13 Plan and Motion

 

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [¥] contains nonstandard provisions. See paragraph 15 below.
plan: [_] does not contain nonstandard provisions.

(b) This [¥] values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [_] does not value claim(s) that secures collateral.

(c) This [_] seeks to avoid a lien or security interest. See paragraph 8 below.
plan: [¥] does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”’) the sum of $395.00 for the applicable commitment period of:

[_] 60 months: or
[¥] a minimum of 36 months, See 11 U.S.C. § 1325(b)(4).
(If applicable include the following: These plan payments will change to$___—s monthly on___.)
(b) The payments under paragraph 2(a) shall be paid:
[_] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')

employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly plan payment:

_] Debtor 1 % [_] Debtor 2 %

[¥] Direct to the Trustee for the following reason(s):
[¥] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
[_] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $0.00 (estimated amount) will be made on , (anticipated date) from (source, including income
tax refunds).
3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankmptcy
Case:19-60282-EJC Doc#:24 Filed:11/11/19 Entered:11/11/19 17:21:51 Page:2 of 7

Debtor Sandra D. Dunston Case number

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition

arrearage claim.

PAYMENTS TO MONTH OF FIRST

 

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT
3.37 acres of real property anda
house located at 806 Turnpike Road,
The Claxton Bank Claxton, GA Yes Debtor August $418.00

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to

prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

ESTIMATED INTEREST RATE ON
PRINCIPAL AMOUNT OF ARREARAGE (if
CREDITOR DESCRIPTION OF COLLATERAL RESIDENCE (Y/N) ARREARAGE applicable)
3.37 acres of real property and a Yes $3,193.00 0.00%
house located at 806 Turnpike Road,
The Claxton Bank Claxton, GA
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the

plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:

DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.

DESCRIPTION OF VALUATION OF SECURED
CREDITOR COLLATERAL CLAIM INTEREST RATE MONTHLY PAYMENT
WS Badcock Corp Miscellaneous $2,400.00 7.00% Min.$45.00
Furniture and all
other collateral
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%

_] with interest at % per annum; or [_] without interest:

 

None

 

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

Case:19-60282-EJC Doc#:24 Filed:11/11/19 Entered:11/11/19 17:21:51 Page:3 of 7

 

 

 

 

 

 

 

 

Sandra D. Dunston Case number
(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 100.00% dividend or a pro rata share of $9,490.00,
whichever is greater.
5. Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT = TRUSTEE OR DEBTORS
-NONE-
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [_] Direct to the Creditor; or [_] To the Trustee
CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NONE-

Ts Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
claimant(s):

CLAIMANT ADDRESS
-NONE-

8. Lien Avoidance, Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
-NONE-

9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
-NONE-

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided byl1 U.S.C §
1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes, after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the

Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankmuptcy
Case:19-60282-EJC Doc#:24 Filed:11/11/19 Entered:11/11/19 17:21:51 Page:4 of 7

Debtor Sandra D. Dunston

Case number

 

the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.

7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Regional Acceptance will be paid outside of the plan by Shanice Reynolds.

TitleMax will be paid outside of the Plan by Debtor.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

pasts \\IA\\A

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

 

/s] Sandra D. Dunston Le ft Ps
Sandra D. Dunston “

Debtor 1

Debtor 2

Is! J. Michael Hall

 

J. Michael Hall 319333
Attorney for the Debtor(s)

Best Case Bankruptcy
Case:19-60282-EJC Doc#:24 Filed:11/11/19 Entered:11/11/19 17:21:51 Page:5 of 7

United States Bankruptcy Court
For the Southern District of Georgia

In the Matter of: ) Chapter 13 Bankruptcy
Sandra D. Dunston,
: Case No.: 19-60282-EJC
Debtor.
CERTIFICATE OF SERVICE

 

I certify that I have served the Chapter 13 Plan by United States standard first-class
mail to the Chapter 13 Trustee, the US Trustee and on the following parties below on the

attached mailing matrix:

O. Byron Meredith, III Office of the U.S. Trustee
Chapter 13 Trustee Johnson Square Business Center
PO Box 10556 2 E Bryan Street, Ste. 725
Savannah, GA 31412 Savannah, GA 31401

This |\ day of November, 2019.

/s/ J. Michael Hall

Attorney Bar No. 319333
Attorney for Debtor

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458
Telephone: (912) 764-6757
E-Mail: mhall@hallnavarro.com
9-60282-EJC Doc#: a Filed: 1 Uit/i9 Entered:11/11/19

Label Matrix Gase;19 602
1130-6

Case 19-60282-EUC

Southern District of Georgia
Statesboro

Mon Nov 11 17:11:36 EST 2019

Comenity Bank/Goody’ s
PO Box 182789
Columbus OH 43218-2789

Directv, LLC

by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City, OK 73118-7901

GA Dept. of Revenue

Compliance Division, ARCS-Bankruptcy
1800 Century Blvd. NW, Ste. 9100
Atlanta GA 30345

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

Regional Acceptance Corp.
1424 & East Fire Tower Road
Greenville NC 27858

Shanice Reynolds
806 Turnpike Road
Claxton GA 30417-1866

Synchrony Bank c/o PRA Receivables Managemen
PO Box 41021
Norfolk, VA 23541-1021

(p) TMX FINANCE LLC FORMERLY TITLEMAX
15 BULL STREET

SUITE 200

SAVANNAH GA 31401-2686

)BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998-2238

Comenity Bank/Victoria Secret
PO Box 182789
Columbus OH 43218-2789

Sandra D, Dunston
806 Turnpike Road
Claxton, GA 30417-1866

J. Michael Hall

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458-4848

MERRICK BANK
Resurgent Capital Services
PO Box 10368
Greenville, SC 29603-0368

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Regional Acceptance Corporation
PO Box 1847
Wilson, NC 27894-1847

Social Security Administration
1050 Brannen St
Statesboro GA 30461-5805

The Claxton Bank
P.O. Box 247
Claxton GA 30417-0247

United States Attorney
P.O, Box 8970
Savannah GA 31412-8970

Aeee: 51 Page:6 of 7

s J, Bowen
The Bowen Law Group
7 E Congress St, Ste 1001
Savannah, GA 31401-3357

Credit One Bank
PO Box 98872
Las Vegas NV 89193-8872

First Premier Bank
3820 N Louise Ave
Sioux Falls SD 57107-0145

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

Philadelphia PA 19101-7346

0 Byron Meredith III
P 0 Box 10556
Savannah, GA 31412-0756

Quantum3 Group LLC as agent for
Comenity Bank

PO Box 788

Kirkland, WA 98083-0788

SYNCB/JC Penney
PO Box 965007
Orlando FL 32896-5007

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021,

Norfolk, VA 23541-1021

Title Max of GA, Inc.
dba Title Bucks

1306 Northside Dr E
Statesboro GA 30458-1007

W.S.Badcock Corporation
Post Office Box 724
Mulberry, FL 33860-0724
World Acceptance estp+ 9 60282-EJC Doc#:24 Filed:11/11/19 Entered:11/11/19 17:21:51 Page:7 of 7

PO Box 6429
Greenville SC 29606-6429

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P, 2002 (g) (4).

Bank of America Portfolio Recovery Associates, LLC TitleMax of Georgia, Inc.
PO Box 982238 c/o Jc Penney 15 Bull Street, Suite 200
El Paso TX 79998-2235 POB 41067 Savannah, GA 31401

Norfolk VA 23541

(d)WS Badcock Corp End of Label Matrix
PO Box 232 Mailable recipients 30
Mulberry FL 33860 Bypassed recipients 0

Total 30
